Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 1 of 6
Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 2 of 6
Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 3 of 6
Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 4 of 6
Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 5 of 6
Case 20-15214   Doc 36   Filed 04/15/21 Entered 04/15/21 10:40:12   Desc Main
                           Document     Page 6 of 6
